


Exhibit 10.20


6 AUGUST 2012






OPEN TEXT UK LTD


and


DAVID WAREHAM




WITHOUT PREJUDICE SUBJECT TO CONTRACT


______________________________________
COMPROMISE AGREEMENT
______________________________________




Boyes Turner
Abbots House
Abbey Street
Reading RG1 3BD






--------------------------------------------------------------------------------




THIS AGREEMENT is made on 6 AUGUST 2012
BETWEEN
OPEN TEXT UK LIMITED of 420 THAMES VALLEY PARK Drive, Thames Valley Park,
Reading, Berks, RG6 1PU (the “Employer”);
DAVID WAREHAM of 7 Murdoch Road, Wokingham, Berkshire RG40 2DG (“you” or “the
Employee”)
together referred to as the “Parties”.
WHEREAS
(A)
You are employed by the Employer under a contract of employment dated 9 February
2009 (“the Contract”).

(B)
You gave notice of resignation on 6 August 2012 and your employment with the
Employer will terminate on 31 December 2012 (the “Termination Date”).

(C)
The Parties have agreed to enter into this Compromise Agreement (the
“Agreement”) to record and implement the terms they have agreed in full and
final settlement of all claims referred to in paragraph 7 whether or not those
claims are, or could be, in the contemplation of the Parties at the time of
signing this Agreement, and including, in particular, the statutory complaints
raised in this Agreement.

(D)
The Parties intend this Agreement to be an effective waiver of any such claims
and to satisfy the conditions relating to compromise agreements in the relevant
legislation.



IT IS HEREBY AGREED AS FOLLOWS:-
1.
CONTRACTUALPAYMENTS AND BENEFITS

1.1
You gave notice of resignation from your employment with the Employer on 6
August 2012 and your employment will terminate on the Termination Date. From the
date of this Agreement until the Termination Date you are not required to work,
contact any clients, prospective clients or colleagues or attend the Employer's
offices. This period shall be known as “Garden Leave”. During Garden Leave all
your terms and conditions of employment shall remain in force and you must not
undertake paid or unpaid work for any third party or on your own behalf. You
must also remain contactable during Garden Leave and may be required to assist
the Employer and /or attend its office(s) and/or such other place of business as
needs dictate unless your doctor certifies that you are not well enough to do
so.

1.2
You will receive all contractual benefits and will be paid your basic salary up
to and including the Termination Date (this shall include a payment of 100% of
Variable Compensation for the periods Q4 and Q5 Financial Year 2012 and Q1 and
Q2 Financial Year 2013 (being a total payment of £120,000 in respect of Variable
Compensation), with the final Q2 2013 variable compensation payment made in
February 2013. Except as otherwise provided for in this Agreement, all benefits,
salary and any other entitlements due to you will cease with effect from the
Termination Date.

1.3
In addition, you will also be paid £14,615.38 in respect of 19 days' accrued but
untaken holiday entitlement calculated up to the Termination Date (the
“Contractual Payment”);

1.4
You shall be paid any outstanding expenses in accordance with the Employer's
Expenses policy, and subject to receipt of a properly constructed and evidenced
expenses claim form.

1.5
The Employer shall use its reasonable endeavours to procure by the Termination
Date the transfer of the medical benefits policy with Cigna into your name on
such terms as Cigna specify.

1.6
Save as otherwise provided for in this Agreement, all payments and benefits
provided and paid under this paragraph 1 (except for genuine business expenses)
will be subject to deductions for income tax and National Insurance
Contributions.

1.7
Subject to your compliance with the terms of this Agreement and in particular
paragraph 5 below, the Contractual Payment will be paid to you by the Employer
by direct credit transfer into your usual bank account within 14 days of the
later of the Termination Date or the date





--------------------------------------------------------------------------------




on which the Employer receives a signed copy of this Agreement, together with
the attached Legal Adviser's certificate at Schedule 1 pursuant to clause.
1.8
In the event that you obtain alternative employment and wish to commence work
prior to 31 December 2012 for your new employer, the Employer shall consider
whether to agree to such a request and the terms upon which it should do so. The
Employer shall consider any request made and provided that employment with the
new employer shall not cause, or be likely to cause, you to compete with the
Group or any Group Company contrary to clause 12 of the Contract shall not
unreasonably withhold its consent to early termination of your employment.

2.
LONG TERM INCENTIVE PLANS AND STOCK OPTIONS

2.1
You shall be entitled to participate in the Performance Share Unit Plan Grant
Agreements dated 1 July 2009 and 29 October 2010 (LTIP 3 and LTIP 4
respectively) as follows:

2.1.1
You shall be entitled to participate in LTIP 3 subject to the terms of LTIP 3.

2.1.2
You shall be entitled to participate in LTIP 4 in accordance with the terms of
LTIP 4.

2.2
For the avoidance of doubt Vested PSUs shall be settled in accordance with the
terms of either LTIP 3 or LTIP 4 (as applicable) and shall remain subject to the
terms of the relevant plan.

2.3
Stock options that vest prior to the Termination Date shall be exerciseable in
accordance with and subject to the terms of the relevant plan and your Contract.



3.
LEGAL EXPENSES

Subject to the Employer receiving a signed copy of this Agreement and a duly
completed Legal Adviser's certificate at Schedule 1, the Employer will make a
contribution in the sum of £2,000 (plus VAT) in respect of legal advice taken in
connection with this Agreement (“the Legal Fees”). The Legal Fees will be paid
directly to your Legal Adviser, within 30 days of the Employer receiving the
Legal Adviser's invoice addressed to you, but marked as payable by the Employer.
4.
INCOME TAX AND NATIONAL INSURANCE

If HM Revenue & Customs (HMRC) assess that any payments or benefits due under
this Agreement ("Benefits") are liable to deduction or further deductions of
Income Tax and National Insurance Contributions, the Employer will in all
likelihood be required to account to HMRC for any Income Tax and National
Insurance Contributions due. Accordingly, save for deductions already made at
source by the Employer, you agree to indemnify the Employer and to keep it
indemnified against all and any claims in respect of Income Tax, Employee
National Insurance Contributions, interest, penalties and/or costs that may
arise in respect of any of the payments under this Agreement. The Employer
agrees that it will give you as much notice as possible of any such demands and
provide you with all relevant documentation in order to allow you time to
challenge any payments demanded.
5.
EMPLOYER PROPERTY

5.1
By signing this Agreement you warrant that, except for any item of such property
which you are expressly permitted to retain under this Agreement, you will
return within 7 days of the date of this Agreement to the Employer in good
condition (save for reasonable wear and tear) and without modification all
property, equipment, documents and information (including but not limited to
documents and computer disks, Employer correspondence, client lists, client
details, files, emails, records, all confidential information intellectual
property, and any other computer data), books, passes, keys, key fobs and any
other such items) belonging to the Employer and/or Associated Employer. Your
obligation under this paragraph includes the return of all copies, drafts,
reproductions, notes and summaries of any documents or information. You will, if
requested by the Employer, confirm in writing your compliance with your
obligations under this paragraph.

5.2
Within 7 days of the date of this Agreement, you warrant that you will delete
irretrievably any information relating to the business of the Employer that you
have stored on any magnetic or optical disk, memory stick, home or personal
computer or handheld device which is in your possession or under your control
outside the premises of the Employer.

5.3
You shall be permitted to retain your mobile telephone for your use during
Garden Leave and you will be entitled to retain the handset after the
Termination Date. The Employer will give any necessary permissions for your
current mobile phone number to be ported over (at your expense) to a mobile
phone account held by you.





--------------------------------------------------------------------------------




5.4
You shall be permitted to retain your company Ipad during Garden Leave and after
the Termination Date provided that it shall be returned to the Company's IT
Department within 7 days of the date of this Agreement to remove any Company
Information.

5.5
You agree that following the date of this Agreement you shall not be permitted
to access or use any IT or other computer or electrical systems operated by the
Employer.

6.
CONFIDENTIALITY

6.1
The Parties agree the terms of this Agreement and its existence are to remain
strictly private and confidential at all times. The Parties agree not to
disclose or communicate to any third party or otherwise make public, the
existence or terms of this Agreement except where such disclosure is required to
HMRC, required by law or (where necessary and appropriate) to your spouse, civil
partner or partner, immediate family or for the purpose of seeking professional
advice, provided that they agree to keep the terms of the Agreement
confidential. In particular, you agree not to disclose the fact of or terms of
this Agreement to any employee or former employee of the Employer and/or of an
Associated Employer.

6.2
You agree that you owe the Employer and remain bound by the on-going common law
and contractual duty of confidentiality in respect of the Employer's
confidential information, as set out in clause 11 of the Contract.

7.
ACKNOWLEDGEMENTS AND FULL AND FINAL SETTLEMENT CLAUSE

7.1
You confirm that you have not issued any proceedings against the Employer before
signing this Agreement, and will not issue such proceedings following completion
of this Agreement save in respect of enforcing the terms of this Agreement.

7.2
You confirm that before signing this Agreement you have taken legal advice from
a Legal Adviser whose name appears in the certificate at Schedule 1 attached to
this Agreement on the terms and effect of this Agreement, particularly its
effect on your ability to pursue your rights or any claim before an Employment
Tribunal. The Parties confirm that they intend this Agreement to take effect as
a compromise agreement within the meaning of the legislation at paragraph 7.7
below.

7.3
You warrant that you have informed your Legal Adviser of all relevant
circumstances which might give rise to a claim against the Employer and you
separately confirm that such claims are specifically listed in paragraph 7.5.

7.4
Your Legal Advisor is a relevant independent advisor within the meaning of the
acts and regulations referred to in paragraph 7.7 below and was at the time you
received the advice referred to above covered by professional indemnity
insurance in respect of a risk of a claim by you for any loss arising in
consequence of their advice in relation to this Agreement.

7.5
You agree that the terms of this Agreement are offered by the Employer without
any admission of liability on the part of the Employer and are in full and final
settlement of:-

7.5.1
Your alleged claims against the Employer for unfair dismissal, wrongful
dismissal, breach of contract, notice pay, severance pay and unlawful deductions
from pay;

7.5.2
All and any claims or rights of action that you have or may have against the
Employer or any Associated Employer or any directors, officers or employees of
theirs for breach of contract in respect of your Contract or any other contract
related to your employment relationship with the Employer (including but not
limited to any claims for unpaid salary, bonuses, holiday pay, long term
incentive payments or other benefits); and

7.5.3
Any other claims, costs, expenses or rights of action of any kind you have or
might have against the Employer, Associated Employer or any of their directors,
officers or employees arising from your employment with the Employer, your
Contract or its termination, and whether under English law, European law or any
other jurisdiction, common law, contract, statute or otherwise and whether such
claims are, or could be, known to the Parties or in their contemplation at the
date of this Agreement and including, but not limited to, the Employment
Protection Claims specified in Schedule 2 (each of which is hereby intimated and
waived).

7.6
Paragraph 7.5 above will not apply to any claims in relation to accrued pension
rights as at the Termination Date or any claim for personal injury (save for any
personal injury claim which you are aware of or ought to have been aware of at
the date of this Agreement or brought as part of a claim of discrimination). By
signing this Agreement, you confirm that you are not currently aware of any such
claims (other than those listed in paragraph 7.5.1 above).

7.7
You acknowledge that the conditions relating to compromise agreements under
section 77(4A) of the Sex Discrimination Act 1975 (in relation to claims under
that Act and the Equal Pay Act 1970), section 72(4A) of the Race Relations Act
1976, section 288(2B) of the Trade Union and Labour Relations (Consolidation)
Act 1992, paragraph 2 of schedule 3A of the Disability Discrimination Act 1995,
section 203





--------------------------------------------------------------------------------




(3) of the Employment Rights Act 1996, regulation 35(3) of the Working Time
Regulations 1998, section 49(4) of the National Minimum Wage Act 1998,
regulation 41(4) of the Transnational Information and Consultation etc.
Regulations 1999, regulation 9 of the Part-Time Workers (Prevention of Less
Favourable Treatment) Regulations 2000, regulation 10 of the Fixed-Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002, paragraph
2(2) of schedule 4 of the Employment Equality (Sexual Orientation) Regulations
2003, paragraph 2(2) of schedule 4 of the Employment Equality (Religion or
Belief) Regulations 2003, regulation 40(4) of the Information and Consultation
of Employees Regulations 2004, regulation 52(4) of the European Public
Limited-Liability Company Regulations 2004, paragraph 12 of the schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006 and paragraph 2(2) of schedule 5 of
the Employment Equality (Age) Regulations 2006 and section 147 Equality Act 2010
have been satisfied.
8.
WARRANTIES AND ACKNOWLEDGMENTS

8.1
You hereby warrant and agree that:-    

8.1.1
as a pre-condition to the payment of any payments due under this Agreement you
have not breached any of the terms of this Agreement, in particular paragraphs 6
and 7.1. Any payment due to you is conditional upon this being so;

8.1.2
as a pre-condition to the payment of any payments due under this Agreement you
have not breached and remain bound by the ongoing terms of your Contract, and
you have not committed any offence of gross misconduct or other repudiatory
breach of your Contract which would entitle the Employer to terminate your
employment;

8.1.3
if you later bring a claim against the Employer or Associated Employer in
respect of any claims compromised or intended to be compromised by this
Agreement, including for the avoidance of doubt any Employment Protection Claim
listed in Schedule 2, you shall indemnify the Employer and any Associated
Employer in respect of any award of compensation or damages made in your favour
together with all costs and expenses incurred in defending the claim. This
indemnity shall not apply to any claim you are permitted to pursue pursuant to
paragraph 7.6 or in respect of the enforcement of the terms of this Agreement;

8.1.4
if you later bring a claim against the Employer or any Associated Employer in
respect of any claims compromised or intended to be compromised by this
Agreement, including for the avoidance of doubt any Employment Protection Claim
listed in Schedule 2 and you are awarded damages, the payments made and benefits
provided to you under this Agreement can be set off against the award of damages
and you will indemnify the Employer and any Associated Employer for all the
legal costs incurred in respect of defending your claims.

8.1.5
At the request of the Employer, you shall on or after the Termination Date
re-execute a copy of this Agreement and shall procure that your solicitor shall
advise you in the terms of the Legal Adviser's certificate and provide a further
copy of the Legal Adviser's certificate completed by them. The Employer shall
pay your legal advisers a further £500 inclusive of VAT.

8.2
You agree that if called upon to do so, unless certified unfit to do so by your
doctor you will assist the Employer or Associated Employer in any audits or
litigation where you are or may have been a material witness or where you are
able to provide general assistance. This may be, for example, to provide a
witness statement, to give oral or written evidence at a court, adjudication or
tribunal on behalf of the Employer or Associated Employer, or to review
documents and/or give your opinion. You will be paid any genuine and reasonable
receipted expenses incurred by you in providing such assistance.

8.3
You agree that from the Termination Date you will not represent yourself as
continuing to be employed by or connected with the Employer or any Associated
Employer other than as a former employee and director of the Employer and any
Associated Employer.

8.4
You acknowledge that save as provided for in this Agreement you are not entitled
to any compensation for the loss of any rights or benefits under any share
option, bonus, long-term incentive plan or other profit sharing scheme operated
by the Employer or Associated Employer.

9.
POST TERMINATION COMMUNICATIONS

9.1
In consideration of the provisions in paragraphs 9.2 and 9.3set out below, you
agree not to make or publish, or cause to be made or published, any defamatory
or slanderous statements or comments about the Employer, any Associated
Employer, or any of their directors, officers, employees, products or services
or clients.

9.2
The Employer agrees it will use its reasonable endeavours to ensure that none of
its directors make or publish or cause to be made or published any defamatory or
slanderous statements or comments about you.

9.3
The Employer will provide to a future or potential employer a reference in the
terms as set out at Schedule 3 of this Agreement, and it will





--------------------------------------------------------------------------------




respond to any request for oral references in a manner consistent with this
reference, subject to all reference requests being directed to the Employer's HR
department.
9.4
If the Employer obtains information after the date of this Agreement which would
have affected its decision to provide a reference in the form of Schedule 3, it
shall inform you and may decline to give a reference.

9.5
You and the Employer have agreed the terms of an announcement dealing with the
termination of your Employment Contract in the form set out at Schedule 4. Both
you and the Employer agree to respond in a manner consistent with this
announcement in respect of any queries or statements regarding the termination
of your employment.

10.
DIRECTORS / MEMBERS /OFFICE HOLDERS OF THE EMPLOYER

10.1
You agree that within 7 days of the date of this Agreement you will do all acts
and things as the Employer may require to effect your resignation from all
Directorships/offices to which you were appointed or elected during the period
of your employment and which you currently hold.

10.2
You agree to deliver to the Directors of the Employer a letter of resignation in
relation to all offices and positions that you hold in the form set out at
Schedule 5 to this Agreement together with a signed copy of this Agreement.

11.
RESTRICTIVE COVENANTS



11.1
You acknowledge and agree that the post-termination restrictions in clause 12 of
your Contract will continue to apply after the Termination Date save that the
parties agree that they will cease to have effect from 31 July 2013.

12.
MISCELLANEOUS

12.1
This Agreement is to be construed in accordance with English Law and the Parties
submit to the exclusive jurisdiction of the English courts.

12.2
Each paragraph and sub-paragraph of this Agreement is separate and severable. In
the event that a paragraph of this Agreement shall be found to be void, if the
paragraph would be valid if a sub-paragraph was deleted or if some part of the
offending paragraph was deleted, such paragraph or sub-paragraph will apply with
such modifications as may be necessary to make the Agreement enforceable.

12.3
“Associated Employer” means any company which is a subsidiary or parent
undertaking of the Employer or which is a parent or subsidiary undertaking of
any parent or subsidiary undertaking of the Employer, within the meaning of
section 1159 and 1162 of the Companies Act 2006 and includes Open Text AB; Open
Text SA; Open Text Finance S.a.r.l; Open Text Software S.L.U.; Open Text Middle
East; Metastorm UK Limited; Global 360 Spain S.L.U. and Wecomm Limited.

12.4
The Contracts (Rights of Third Parties) act 1999 shall apply to this Agreement
to the extent that the Agreement may be enforced by any Employer or Associated
Employer or any employee, officer or director of theirs.

12.5
No variation of this Agreement or of any of the documents referred to in it
shall be valid unless it is in writing and signed by or on behalf of each of the
Parties.

12.6
The Agreement will not be binding until it has been signed by all the Parties
and returned to the Employer together with the certificate in Schedule 1
completed by your Legal Adviser at which point this Agreement ceases to be
without prejudice and becomes open.

12.7
This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument. This Agreement has been entered into on
the date stated at the beginning of it.





Signed:    ……/s/ Gordon Davis……………    Dated:..……..6/8/2012……………………..………
For and on behalf of the Employer
Signed:    ……/s/ David Wareham…………    Dated:..……..6/8/2012……………………..………
Print Name:    …D. Wareham………




--------------------------------------------------------------------------------




SCHEDULE 1
Legal Advisor's Certificate
I hereby certify as follows:
1.
I am a Relevant Legal Adviser within the meaning of the above acts and
regulations referred to at 7.7 above.

2.
I have given advice to the Employee as to the terms and effect of the Agreement
and, in particular, its effect on the Employee's ability to pursue the claims
specified in paragraph 7.5 and Schedule 2 of the Agreement.

3.
There is now in force (and was in force at the time I gave the advice referred
to above) a policy of insurance or an indemnity provided for members of a
profession or professional body covering the risk of claim by the Employee in
respect of loss arising in consequence of the advice I have given them.

4.
I am not acting for the Employer and have not acted for the Employer in relation
to this matter.

5.
The conditions regarding compromise agreements under Section 203(3) of the
Employment Rights Act 1996 have been satisfied.

Signed:    …………………………………………
By the Legal Adviser
Dated:    …………………………………………
Name of Employee:
Name of Legal Adviser:
Firm:
Address:    
Reference:     




--------------------------------------------------------------------------------




SCHEDULE 2
Employment Protection Claims
For the purposes of this Agreement the term “Employment Protection Claims”
includes claims for:
1.
breach of contract or wrongful dismissal;

2.
for unfair dismissal and related claims, under sections 93 and 111 of the
Employment Rights Act 1996;

3.
for a statutory redundancy payment, under section 163 of the Employment Rights
Act 1996;

4.
in relation to an unauthorised deduction from wages or unauthorised payment,
under section 23 of the Employment Rights Act 1996;

5.
for an unlawful detriment under section 48 of the Employment Rights Act 1996;

6.
in relation to employment particulars and itemised pay statements, under section
11 of the Employment Rights Act 1996;

7.
relation to guarantee payments, under section 34 of the Employment Rights Act
1996;

8.
in relation to suspension from work, under section 70 of the Employment Rights
Act 1996;

9.
in relation to parental rights and flexible working, under sections 80 and 80H
of the Employment Rights Act 1996;

10.
in relation to time off work, under sections 51, 54, 57, 57B, 60, 63 and 63C of
the Employment Rights Act 1996;

11.
in relation to working time or holiday pay, under regulation 30 of the Working
Time Regulations 1998;

12.
in relation to the national minimum wage, under sections 11, 18, 19D and 24 of
the National Minimum Wage Act 1998; Note: Claims under the National Minimum Wage
Act 1998

13.
for equality of terms, under sections 120 and 127 of the Equality Act 2010
and/or section 2 of the Equal Pay Act 1970;

14.
for pregnancy or maternity discrimination, direct or indirect discrimination,
harassment or victimisation related to sex, marital or civil partnership status,
pregnancy or maternity or gender reassignment under section 120 of the Equality
Act 2010 and/or direct or indirect discrimination, harassment or victimisation
related to sex, marital or civil partnership status, gender reassignment,
pregnancy or maternity under section 63 of the Sex Discrimination Act 1975;

15.
for direct or indirect discrimination, harassment or victimisation related to
race under section 120 of the Equality Act 2010 and/or direct or indirect
discrimination, harassment or victimisation related to colour, race, nationality
or ethnic or national origin under section 54 of the Race Relations Act 1976;

16.
for direct or indirect discrimination, harassment or victimisation related to
disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010 and/or direct
discrimination, disability-related discrimination, harassment or victimisation
related to disability or failure to make adjustments under section 17A of the
Disability Discrimination Act 1995;

17.
for breach of obligations under the Protection of Harassment Act 1997;

18.
for less favourable treatment on the grounds of part-time status, under
regulation 8 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;

19.
for less favourable treatment on the grounds of fixed-term status, under
regulation 7 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002;

20.
for direct or indirect discrimination, harassment or victimisation related to
religion or belief, under section 120 of the Equality Act 2010 and/or under
regulation 28 of the Employment Equality (Religion or Belief) Regulations 2003;

21.
for direct or indirect discrimination, harassment or victimisation related to
sexual orientation, under section 120 of the Equality Act 2010 and/or under
regulation 28 of the Employment Equality (Sexual Orientation) Regulations 2003;

22.
for direct or indirect discrimination, harassment or victimisation related to
age, under section 120 of the Equality Act 2010 and/or under regulation 36 of
the Employment Equality (Age) Regulations 2006;

23.
in relation to the duty to consider working beyond retirement, under paragraphs
11 and 12 of Schedule 6 to the Employment Equality (Age) Regulations 2006;

24.
under regulations 27 and 32 of the Transnational Information and Consultation
etc. Regulations 1999;

25.
under regulations 29 and 33 of the Information and Consultation of Employees
Regulations 2004;

26.
under regulations 45 and 51 of the Companies (Cross-Border Mergers) Regulations
2007;

27.
under paragraphs 4 and 8 of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous





--------------------------------------------------------------------------------




Amendment) Regulations 2006;
28.
under sections 68A, 87, 137, 145A, 145B, 146, 168, 168A, 169, 170, 174 and 192
of the Trade Union and Labour Relations (Consolidation) Act 1992;

29.
in relation to the obligations to elect appropriate representatives or any
entitlement to compensation, under the Transfer of Undertakings (Protection of
Employment) Regulations 2006;

30.
for failure to comply with obligations under the Human Rights Act 1998;

31.
for failure to comply with obligations under the Data Protection Act 1998;

32.
in relation to the right to be accompanied under section 11 of the Employment
Relations Act 1999;

33.
in relation to refusal of employment, refusal of employment agency services and
detriment under regulations 5, 6 and 9 of the Employment Relations Act 1999
(Blacklists) Regulations 2010;

34.
in relation to the right to request time off for study or training under section
63I of the Employment Rights Act 1996;

35.
in relation to the right to equal treatment, access to collective facilities and
amenities, access to employment vacancies and the right not to be subjected to a
detriment under regulations 5, 12, 13 and 17(2) of the Agency Workers
Regulations 2010; and

36.
arising as a consequence of the United Kingdom's membership of the European
Union.









--------------------------------------------------------------------------------




1.
SCHEDULE 3

2.
AGREED REFERENCE

3.
Strictly Private & Confidential

To Whom it may Concern
Subject: Employment Reference for DAVID WAREHAM
This is to provide an employment reference for the above named person. We are
pleased to confirm the following details:
Date employment started: 5 July 1999
Date employment ended: 31 December 2012
Position held: General Manager EMEA and EVP, EMEA Sales
This reference is given in confidence and without legal responsibility.
Yours sincerely
[NAME]
Human Resources




--------------------------------------------------------------------------------




SCHEDULE 4


Announcement


David Wareham has resigned from his position with the business for personal
reasons on 6 August 2012.










--------------------------------------------------------------------------------




SCHEDULE 5


Resignation Letter
7 Murdoch Road
Wokingham
Berkshire
RG40 2DG




Open Text UK Limited
420 Thames Valley park
Reading
Berkshire
RG6 1PU




6 August 2012
Dear Sirs


RESIGNATION FROM OPEN TEXT UK LIMITED AND OTHER OFFICES
I write to confirm my resignation, with immediate effect as from the date of
this letter, from all directorships and other offices which I hold with Open
Text UK Limited and at any other Associated Employer including without
limitation the following:
Open Text UK Limited - General Manager EMEA
Open Text AB - Director
Open Text SA - Managing Director
Open Text Finance S.a.r.l - Manager
Open Text Software S.L.U.
Metastorm UK Limited - General Manager EMEA
Global 360 Spain S.L.U.
Wecomm Limited - General Manager
Open Text Middle East - (a branch of Open Text Inc) - Legal Representative and
Negotiator
and I instruct and irrevocably authorise you, as my agent, to convey and effect
such resignations as appropriate by sending a copy of this letter to the
respective boards of directors of each company.




--------------------------------------------------------------------------------




I further agree, acknowledge and confirm that I have no claim, demand or action
of any description against Open Text UK Limited, Open Text AB, Open Text SA,
Open Text S.a.r.l, Open Text Software S.L.U., Metastorm UK Limited; Global 360
Spain S.L.U. and Wecomm Limited (the “Companies”) or any Associated Employer or
its /their officers, shareholders, or employees whether for compensation for
loss of office or on any other account whatsoever and that the Companies are not
obligated or indebted to me in any way whatsoever apart from as set out in the
Compromise Agreement between Open Text UK Limited and me dated 6 August 2012 and
that no other agreement or arrangement under which the Companies have or could
have any obligation to me remains outstanding.


Dated                                                2012


SIGNED as a DEED by        )
DAVID WAREHAM         )
in the presence of:            )
Witness Signature:    ……………………………………………
Name:    ……………………………………………
Address:    ……………………………………………
……………………………………………
……………………………………………
Occupation:    ……………………………………………




